DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2019, 7/31/2018, 6/21/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2015/0110360 A1).
Referring to Claim 1, Zhao teaches a method of geological imaging using an object store, comprising:
receiving a plurality of partial image partitions of a migrated seismic image and stacking the plurality of partial image partitions such that a first image is generated ([0092]; claim l; and figure 6A);
aligning the plurality of partial image partitions based at least partially on the first image, 
based at least in part on the displacement field, stacking the plurality of aligned partial image partitions to generate a second image ([0094]; claim l; and figure 6A);
based at least in part on the second image, determining that the second image has a higher quality than the first image and realigning the plurality of aligned partial image partitions in response to determining that the second image has a higher quality than the first image ([0095]-[0096]; claims 1-2; and figure 6B); and
displaying the second image ( [0095]; claim 3; and figure 6B).
Zhao doesn’t explicitly teach the features that prior to deleting at least a subset of a plurality of prestack images from an object store and based at least on a quality measure, the plurality of prestack images are further combined to generate an enhanced stacked image (“Feature l”), and an enhanced stacked image and an enhanced hierarchically stacked image are generated using failure recovery metadata (“Feature 2”). However, Feature 1 can be easily derived from smoothing the displacement field prior to stacking the plurality of aligned image partitions ([0093]; claims 1 and 5; and figure 6A); and  Feature 2 can be easily derived from measurements for a subterranean formation may be analyzed to better define the properties of the formation(s) and/or determine the accuracy of the measurements and/or for checking for errors, wherein the plots of each of the respective measurements may be aligned and scaled for comparison and verification of the properties ([0054] and figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

	
Referring to Claim 2, Zhao teaches using the failure recovery metadata comprises:
detecting, during an operation of the geological imaging, a failure of the operation ([0054]; and figure 2);
identifying a checkpoint that is generated prior to the failure ([0054]);
repeating, based at least on the checkpoint, the operation of the geological imaging, wherein at least one selected from a group consisting of the detecting, the identifying, and the repeating is based on the failure recovery metadata ([0054]; and figure 2).

Referring to Claim 3, Zhao teaches the failure recovery metadata comprises at least one selected from a group consisting of an object tag, a checksum, and an object lineage ([0054]; and figure 2).

Referring to Claim 4, Zhao teaches selecting, from a prestack image library acquired based on a plurality of gather parameter values for storing in the object store, the plurality of prestack images according to a stochastic algorithm, wherein at least a portion of the prestack image fails to meet a quality criterion ([0073]-[0076] and [0089]; and figures 4-5);
comparing the hierarchically stacked image and the prestack image to generate the quality measure, wherein the quality measure identifies the portion that fails to meet the quality criterion ([0073]-[0076] and [0089]).

Referring to Claim 5, Zhao teaches selecting, from a prestack image library acquired based on a plurality of gather parameter values for storing in the object store, the plurality of prestack images based on a gather parameter value of the plurality of gather parameter values, wherein at least a portion of the prestack image fails to meet a quality criterion ([0073]-[0076] and [0089]; and figures 4-5);
comparing the hierarchically stacked image and the prestack image to generate the quality measure, wherein the quality measure identifies the portion that fails to meet the quality criterion ([0073]-[0076] and [0089]; and figures 4-5).

Referring to Claim 6, Zhao teaches modifying, based on a spatial variant weight, the prestack image to generate a filtered prestack image, wherein the spatial variant weight reduces a contribution to the enhanced stacked image from the portion that fails to meet the quality criterion ([0078] and figure 5);
substituting, from the plurality of prestack images, the prestack image by the filtered prestack image to generate the enhanced stacked image ([0078]).

Referring to Claim 7, Zhao teaches the gather parameter value is associated with a seismic acquisition footprint, and wherein the at least a portion of the prestack image fails to meet the quality criterion due to at least one selected from a group consisting of a coherent noise artifact, an illumination gap artifact, a phase misalignment artifact, and an image multiples artifact ([0078] and figure 5).

Referring to Claim 8, Zhao teaches generating an earth model based at least on the enhanced hierarchically stacked image ([0043]-[0044] and figure lB);
improving, prior to deleting at least the subset of the plurality of prestack images from the object store and using an objective function based at least on the plurality of prestack images, the earth model ([0043]-[0044] and figure lB).

Referring to Claim 9, Zhao teaches acquiring, using a plurality of sensors in a field, seismic data ([0043]-[0044] and figure lB);
generating, using a seismic migration algorithm, the plurality of prestack images from the seismic data ([0043]-[0044]);
generating, based at least on the earth model, a control signal to initiate a field operation of the field ([0043]-[0044]).

Claim 10, is essentially the same as Claim 1 and refers to a system for geological imaging comprising: an object store based on cloud storage; a surface unit communicatively coupled to the object store ([0044] and figure lB) and comprising a computer processor ([0045]; and figure lB) 

Referring to Claim 11, Zhao teaches using the failure recovery metadata comprises:
detecting, during an operation of the geological imaging, a failure of the operation ([0054]; and figure 2);
identifying a checkpoint that is generated prior to the failure ([0054]);
repeating, based at least on the checkpoint, the operation of the geological imaging, wherein at least one selected from a group consisting of the detecting, the identifying, and the repeating is based on the failure recovery metadata, and wherein the failure recovery metadata comprises at least one selected from a group consisting of an object tag, a checksum, and an object lineage ([0054]; and figure 2).

Referring to Claim 12, Zhao teaches the computer processor further configured to execute software instructions to perform:
selecting, from a prestack image library acquired based on a plurality of gather parameter values for storing in the object store, the plurality of prestack images based on a gather parameter value of the plurality of gather parameter values, wherein at least a portion of the prestack image fails to meet a quality criterion ([0073]-[0076] and [0089]; and figures 4-5);
comparing the hierarchically stacked image and the prestack image to generate the quality measure, wherein the quality measure identifies the portion that fails to meet the quality criterion ([0073]-[0076] and [0089]).

Referring to Claim 13, Zhao teaches the further combining the plurality of prestack images comprises:
modifying, based on a spatial variant weight, the prestack image to generate a filtered prestack image, wherein the spatial variant weight reduces a contribution to the enhanced stacked image from the portion that fails to meet the quality criterion ([0078] and figure 5);
substituting, from the plurality of prestack images, the prestack image by the filtered prestack image to generate the enhanced stacked image, wherein the gather parameter value is associated with a seismic acquisition footprint, and wherein the at least a portion of the prestack image fails to meet the quality criterion due to at least one selected from a group consisting of a coherent noise artifact, an illumination gap artifact, a phase misalignment artifact, and an image multiples artifact ([0078] and figure 5).

Referring to Claim 14, Zhao teaches acquiring, using a plurality of sensors in a field, seismic data ([0043]-[0044] and figure lB);
generating, using a seismic migration algorithm, the plurality of prestack images from the seismic data ([0043]-[0044]);
generating, based at least on the enhanced hierarchically stacked image, an earth model ([0043]-[0044]);
improving, prior to deleting at least the subset of the plurality of prestack images from the object store and using an objective function based at least on the plurality of prestack images, the earth model ([0043]-[0044]);
generating, based at least on the earth model, a control signal to initiate a field operation of the field ([0043]-[0044]).

Claim 15 is essentially the same as Claim 1 and refers to a computer readable medium storing instructions to carry out the method according to Claim 1.  Therefore Claim 15 is rejected for the same reasons as applied to Claim 1 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization 


/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645